Citation Nr: 0938319	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right heel spur.

2.  Entitlement to service connection for chronic disability 
of the right hip.

3.  Entitlement to service connection for residuals of 
ganglion cyst, right foot and ankle.

4.  Entitlement to service connection for chronic disability 
of the right thigh (claimed as muscle spasms).

5.  Entitlement to service connection for right eye 
disability, to include residuals of surgical repair of 
conjunctival laceration of the right eye.

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for right thumb 
disability, to include tenosynovitis of the right thumb 
(claimed as sprain and injury of the hand).

8.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee.

9.  Entitlement to service connection for degenerative 
changes, lumbar spine (low back disability).

10.  Entitlement to service connection for degenerative joint 
disease, left wrist (claimed as sprain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2007 rating decisions 
issued by the RO.  The Veteran filed a timely appeal of the 
RO's determinations to the Board.

In August 2009, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file. 

Because the Veteran's increase rating claim involves the 
propriety of the initial evaluation assigned, the Board has 
characterized this claim as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board also notes that, because the assigned 
evaluation does not represent the maximum rating available 
for the condition, the Veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of a higher initial evaluation for the service-
connected right knee disability and service connection for a 
left wrist and a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence does not indicate that the Veteran 
currently has diagnosed disabilities manifested by right heel 
spur, a chronic disability of the right hip, residuals of 
ganglion cyst of the right foot and ankle, a chronic 
disability of the right thigh, and a chronic disability of 
the right eye. 

2.   Left ear hearing loss and tenosynovitis of the right 
thumb are not shown to have had their onset in service or 
within one year of service, nor are these conditions 
otherwise shown to be due to any event or incident of his 
period of active service. 
	






CONCLUSIONS OF LAW

1.  Right heel spur, a chronic disability of the right hip, 
residuals of ganglion cyst of the right foot and ankle, a 
chronic disability of the right thigh, and a chronic 
disability of the right eye were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2008).  

2.  The Veteran does not have left ear hearing loss and 
tenosynovitis of the right thumb due to disease or injury 
that was incurred in or aggravated by service, nor may any of 
these conditions be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in October 2006, October 2007, and 
June 2008, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, VA 
examinations, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  




A. Right heel spur, a chronic disability of the right hip, 
residuals of ganglion cyst of the right foot and ankle, a 
chronic disability of the right thigh, and a chronic 
disability of the right eye.

In this case, the Veteran has requested service connection 
for a right heel spur, a chronic disability of the right hip, 
residuals of ganglion cyst of the right foot and ankle, a 
chronic disability of the right thigh, and a chronic 
disability of the right eye.  

In order to determine whether the Veteran has these 
disabilities, the Veteran was afforded VA examinations dated 
in January and March 2007.  

With respect to the Veteran's claimed right heel spur, one of 
the January 2007 VA examiners noted that the Veteran had been 
diagnosed with plantar fasciitis and right heel spur in 
service.  Since service, the Veteran reported pain in both 
feet.  He was noted to have undergone physical therapy and to 
use assistive devices of night boots and orthotics with good 
response.  The Veteran reported pain but no weakness or 
fatigability.  He did report that standing more than 10 
minutes or walking more than a 1/16 of a mile would cause 
flare-ups and additional pain.  After examination, the 
Veteran was diagnosed with degenerative joint disease of the 
bilateral feet, bilateral plantar fasciitis, and left 
calcaneal bone spur.  The examiner stated that the objective 
data did not support a diagnosis for right heel spur at the 
time of the examination.  The Board also notes that, after 
examination, the examiner did not note or diagnose recurrent 
ganglion cyst of the right foot.

With respect to the Veteran's right hip, another January 2007 
examiner noted that the Veteran had been in a motor vehicle 
accident in service.  The Veteran contends that he injured 
his right hip due to this accident, as well as a fall in 
1980.  He stated that he currently has pain in the right hip. 
After examination, the Veteran's right hip was noted to be 
without deformity or point tenderness.  The examiner stated 
that objective data did not support a diagnosis for the right 
hip at the time of the examination.  

A further January 2007 examination, was conducted in order to 
determine whether the Veteran had a right thigh disability 
that was the result of his military service.  Again, the 
Veteran was noted to have been in a motor vehicle accident in 
service in 1979.  He was noted to have trauma to the right 
thigh at the time.  Upon examination, the examiner noted no 
evidence of scarring.  Muscle function was indicated to be 
adequate in bulk and tone with no decrease in activities of 
daily living or occupation.  In addition, no residual nerve 
damage, tendon damage or bone damage was found.  There was no 
muscle herniation, loss of deep fascia, or muscle substance.  
After examination, the examiner stated that objective data 
did not support a diagnosis for the right thigh muscles at 
the time of the examination. 

Finally, the Veteran was afforded an eye examination in March 
2007.  The Veteran was noted to have a history of an eye 
injury in service suffered while playing basketball.  The 
Veteran had a conjunctival laceration in the right eye.  The 
Veteran underwent surgical repair, and was indicated to have 
made a full recovery.  After examination, the Veteran was 
diagnosed with mild myopia both eyes with a small amount of 
astigmatism in the left eye, nasalpinguecula in both eyes, 
that was indicated not to cause any visual symptoms, and 
surgical repair of the conjunctival laceration secondary to 
trauma in the right eye in 1990.  The examiner then stated 
that "I have reviewed the patient's claims file involving 
the clinical notes and operative report with regards to the 
conjunctival laceration which was repaired in 1990.  The 
patient sustained injury to the right eye during a basketball 
pickup game.  This injury was repaired surgically with 
sutures, which were then removed.  The patient had normal 
followup examinations in the early 1990s indicating normal 
ocular health. ... On examination today, there are no chronic 
sequelae resulting from this injury sustained in 1990."

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.   The Veteran has not been diagnosed 
with his claimed disabilities.  Without a current diagnosis, 
a claim of service connection for any of these conditions 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In addition, while the Veteran has been 
diagnosed with mild myopia (a refractive defect), under 
38 C.F.R. § 3.303(c) congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has disabilities 
that are due to his service.  The Veteran, however, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claims for service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Left ear hearing loss and tenosynovitis of the right 
thumb.

Next, the Veteran contends that he has left ear hearing loss 
and a right thumb disability that are the result of his 
active service.  

In order to determine whether the Veteran has disabilities 
that are related to his active service, the Veteran was 
provided VA examinations dated in February and April 2007.  

The February audiological examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  After examining the Veteran, the examiner 
stated that "[h]earing loss in the left ear is less likely 
as not (less than 50/50 probability) caused by or a result of 
military noise exposure."  See 38 C.F.R. § 3.385 (concerning 
the criteria for a hearing loss disability for VA purposes).  
The examiner reported that the Veteran had a normal audiogram 
in 1990 but none at retirement.  The Veteran was also noted 
to have a history of civilian noise exposure and a positive 
family history. 

The April VA examiner also indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The Veteran reported lacerating his right thumb 
while in the military.  The Veteran reported being in a motor 
vehicle accident and that he fell approximately 5 feet.  He 
indicated that he now has constant pain.  After examining the 
Veteran's right thumb, the Veteran was diagnosed with 
tenosynovitis of the right thumb.  The examiner opined that 
"[i]t is my opinion that the current diagnosis of Quervain's 
tenosynovitis is less likely than not related to his sprain 
in the service in 1978.  The service medical record does not 
show any diagnosis of a chronic condition while in the 
military and there is no link for his current condition to 
the military.  There is no diagnosis or medical care for the 
acute self-limiting condition he sustained while in the 
military."

Based on the foregoing, the Board finds that the evidence is 
against service connection for left ear hearing loss and a 
right thumb disability.  Here, the Board notes that the VA 
examiners, that examined both the Veteran and his claims file 
in connection with the claims, found that these disabilities 
were not incurred in or as a result of his military service.  
The Board also notes that the Veteran has not been shown to 
have the training or credentials to provide a competent 
opinion as to medical causation, and his lay opinion 
therefore has no probative value.  See Espiritu v. Derwinki, 
supra.

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


ORDER

Service connection for right heel spur is denied.

Service connection for a chronic disability of the right hip 
is denied.

Service connection for residuals of ganglion cyst, right foot 
and ankle, is denied.

Service connection for a chronic disability of the right 
thigh is denied.

Service connection for right eye disability, to include 
residuals of surgical repair of conjunctival laceration of 
the right eye, is denied.

Service connection for left ear hearing loss is denied.

Service connection for right thumb disability, to include 
tenosynovitis of the right thumb, is denied.


REMAND

After a careful review of the claims file, the Board finds 
that the Veteran's claim of entitlement to a higher 
evaluation for his service-connected right knee and his 
claims of entitlement to service connection for a left wrist 
disability and a low back disability must be remanded for 
further action.

First, with respect to the Veteran's right knee disability, 
the Veteran testified before the Board in August 2009 that 
his right knee disability had gotten worse.  The Veteran also 
indicated that he had had surgery on the knee in May 2009.  
His most recent VA examination of the right knee is dated in 
January 2007.  

Because the Veteran has reported that his condition has 
worsened, and because the Veteran has had surgery on the 
right knee since his most recent VA examination, the Board 
concludes that this matter must be remanded for the Veteran 
to undergo a contemporaneous and thorough VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Next, with respect to the Veteran's low back claim, the Board 
notes that the Veteran was examined in connection with this 
claim in April 2007.  The examiner diagnosed the Veteran with 
degenerative disc disease and degenerative arthritis 
spondylosis of the lumbar spine and found, based on his 
examination and review of the claims file, that the Veteran's 
disability was less likely than not a result of his service.  

After this examination, the Veteran submitted a report of his 
treating VA physician dated in February 2008.  This physician 
stated that the Veteran is under her care and currently being 
treated for low back pain.  The physician indicated that the 
Veteran reported back pain that began initially in 1979 
following a motor vehicle accident in the military.  The 
Veteran was noted to have reinjured his back in 1981.  
Records of the Veteran's treatment were noted to be available 
and to document this.  The physician then opined that "[i]n 
my opinion, [the Veteran's] back problems today are directly 
related to his injuries in the military."  

Based on the foregoing, the Board finds that this matter must 
be remanded, and that upon remand, the RO should arrange for 
the Veteran's claims folder to be reviewed by the examiner 
who prepared the April 2007 VA report (or a suitable 
substitute if this examiner is unavailable), for the purpose 
of preparing an addendum that addresses the evidence 
associated with the Veteran's claims file since April 2007, 
specifically the February 2008 report of his treating 
physician indicating a positive link between the Veteran's 
service and his current low back condition.  Such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Finally, with respect to the Veteran's left wrist disability, 
the Board notes that the Veteran was afforded a VA 
examination dated in January 2007.  The examiner noted that 
the Veteran had a complaint of left wrist pain in 1986.  This 
was diagnosed as a strain. The Veteran indicated that he fell 
and injured his left wrist.  He sought treatment and was told 
that he had sprained it.  The Veteran reported pain in the 
wrist since service.  After examination, the Veteran was 
diagnosed with degenerative joint disease of the bilateral 
wrists.  With respect to whether this disability is related 
to his service, the examiner stated that "[i]t is my opinion 
that the current diagnosis concerning the left wrist is less 
likely than not related to his sprain in service."  The 
Veteran also, however, noted that the Veteran's claims file 
was not available for review in connection with the 
examination, and "without the claims file ... this opinion is 
incomplete." 

Based on the foregoing, the Board finds that the Veteran's 
claim must be remanded and the RO should arrange for the 
Veteran's claims folder to be reviewed by the examiner who 
prepared the January 2007 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses the current nature 
and likely etiology of any current left wrist disability.  In 
this regard, the examiner should review the Veteran's claims 
file and specifically indicate whether the Veteran's 
disability had its onset in service or within one year of 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Prior to affording additional examinations, the RO should 
contact the Veteran and associate with the Veteran's claims 
file any outstanding medical or other records relevant to the 
Veteran's claims that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  In this regard, the Board notes that the 
Veteran has been recently treated at the Columbia VA Medical 
Center.  Records of the Veteran's treatment at this facility 
dated since July 2008, however, have not been associated with 
the Veteran's claims file.  In addition, the Veteran 
testified before the Board that he had surgery on his right 
knee in May 2009.  Records of this treatment have also not 
been associated with the Veteran's claims file.  

Upon remand, the RO should update the Veteran's claims file 
with records of the Veteran's treatment at the Columbia VA 
Medical Center dated since July 2008.  The records related to 
the Veteran's May 2009 right knee surgery should also be 
located and associated with the Veteran's claims file.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disability.  This 
should include records of the Veteran's 
treatment at the Columbia VA Medical 
Center dated since July 2008.  The 
records related to the Veteran's May 2009 
right knee surgery should also be located 
and associated with the Veteran's claims 
file. The Veteran should be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the severity of the Veteran's 
service-connected right knee condition.  
It is imperative that the examiner who 
is designated to examine the Veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should note the ranges of 
motion for the right knee and the 
presence of ankylosis, and should 
indicate whether the Veteran's knee 
condition is productive of recurrent 
subluxation or lateral instability and 
if so, whether this is slight, 
moderate, or severe.  The examiner 
should also note whether the Veteran 
has any dislocated cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint.   The 
examiner should render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his knee (to 
include with use or upon activity) as a 
result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
April 2007 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
evidence associated with the Veteran's 
claims file since April 2007, 
specifically the February 2008 report of 
his treating physician indicating a 
positive link between the Veteran's 
service and his current low back 
condition.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any low back disability found to be 
present, and specify the diagnosis or 
diagnoses.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
a low back disability that had its onset 
in service or within one year of service.  
In this regard, the examiner should 
specifically comment on the evidence 
associated with the Veteran's claims file 
since April 2007, specifically the 
February 2008 opinion of the Veteran's 
treating VA physician, and indicate 
whether this additional evidence changes 
his opinion that the Veteran's diagnosed 
low back condition is less likely than 
not a result of his service.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
January 2007 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's left wrist 
disability had its onset in service or 
within one year of service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any left wrist disability found to be 
present, and specify the diagnosis or 
diagnoses.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
left wrist disability had its onset in 
service or within one year of service.  
In this regard, the examiner should 
comment on the medical evidence contained 
in the Veteran's claims file.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  In any determination remains 
adverse, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


